Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 - 5 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered.


Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 5 under 35 U.S.C. 103 have been considered but are not persuasive. Applicant argues:
“Imai and Kim fail to cure the above deficiencies of Pursifull. Specifically, Imai fails to disclose displaying a parking area image on a display device. Kim discloses displaying a parking are image, but fails to disclose performing any operations, let alone starting a brake control, based on the parking area image being displayed on the display.

Accordingly, Applicant submits that Imai, Kim, and Pursifull, alone or in combination, fail to disclose or make obvious the feature (emphasis added) "start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on the controller determining that a parking start condition has become satisfied, the parking start condition being a condition which is satisfied when both a first condition and a second condition are satisfied, wherein the first condition is satisfied when the parking area image is displayed on the display device due to the parking request operation being performed and the second condition is satisfied when the vehicle stops" recited in claim 1.”

Examiner respectfully disagrees. In response to applicant's argument that “Imai and Kim fail to cure the above deficiencies of Pursifull. Specifically, Imai fails to disclose displaying a parking area image on a display device. Kim discloses displaying a parking are image, but fails to disclose performing any operations, let alone starting a brake control, based on the parking area image being displayed on the display”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Imai already teaches a first and second condition required for a parking start condition to become satisfied as shown in Fig. 9 of Imai. 

Kim teaches displaying a parking image during a parking request which is tied to the first condition.
	
Pursifull teaches starting a start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on 


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Kim et al. (US 20180043905 A1, hereinafter known as Kim) and Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull).
Imai, Kim, and Pursifull where cited in a previous office action
Regarding Claim 1, Imai teaches
A parking support device comprising: 
a display device configured to display an image for a driver of a vehicle (para [0029] “The display device 106 includes a display of a navigation device, a meter panel, a warning lamp or the like. Apart from an operating screen for the control device 100a, a warning screen is also displayed upon this display device 106 for visually conveying to the driver the fact that the subject vehicle is in danger of colliding with an obstacle, or the like.”); and 
a controller programmed to execute an automatic parking control for controlling a traveling state of the vehicle in order to park the vehicle into a parking area where the vehicle can be parked (para [0022] “The control device 100a that is shown by way of example in FIG. 1 includes a computer that controls the subject vehicle, and that, by executing a program stored upon a storage medium not shown in the figures, functions as a surrounding environment recognition unit 1, a parking path generation unit 2, a collision prediction unit 3, a vehicle movement direction determination unit 4, a vehicle control unit 5, and an alarm control unit 6.”, this control device has an interface that interfaces with other devices para [0023] “The control device 100a is connected to a steering device 102, a drive device 103, and a braking device 104 of the vehicle, and is also connected to a external environment recognition device 101, a sound generation device 105, a display device 106, and an automatic parking button 107 that are provided to the vehicle. Moreover, the control device 100a is connected to a CAN (not shown in the figures) of the subject vehicle”), 
wherein the controller is further programmed to: 
capture a parking area image showing a relative location relationship between the vehicle and the parking area, based on the controller determining that a parking request operation for requesting the automatic parking control is being performed (the start ; 
(Path generation, Fig. 9 s206, only started after user uses parking start input,  Fig 9 S200, and stops the vehicle, Fig 9 S205), wherein the first condition is satisfied when is (Fig 9 S200) and the second condition is satisfied when the vehicle stops (Fig 9 S205); and 
finish the stop brake control and start the automatic parking control (Fig 10. S215, were automatic movement into the parking spot would imply releasing the brakes to allow the vehicle to move into the parking spot), based on the controller determining that a parking consent operation representing that the driver consents to park the vehicle into the parking area has been performed after the parking start condition became satisfied (where driver parking consent input has to be performed, Fig 9. S208, before automatic operation).

control the display device to display a parking area image showing a relative location relationship between the vehicle and the parking area, and start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on the controller determining that a parking start condition has become satisfied.. 

However, Kim teaches control the display device to display a parking area image showing a relative location relationship between the vehicle and the parking area (para [0140] “displaying a graphic image of an empty parking space on a vehicle surroundings image”)
and
the parking area image is displayed on the display device due to the parking request operation being performed (para [0140] “In an embodiment, the display unit 180 may provide a graphic user interface for allowing the user to set the automatic parking function, such as a screen for setting a target parking space, by displaying a graphic image of an empty parking space on a vehicle surroundings image. Also, the display unit 180 may display the vehicle surroundings image and other items (for example, a vehicle speed, a steering operation value, a predicted parking path, or the like) in order to allow the user to check whether the vehicle is safely parked when the vehicle follows the parking path.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Kim to use the display device to showing a relative location relationship between the vehicle and the parking area because showing the parking spaces relative to the vehicle in a display allows the user to select a space (Kim para [0140] “the display unit 180 may provide a graphic user interface for allowing the user to set 

Imai in view of Kim does not teach start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on the controller determining that a parking start condition has become satisfied.

However Parsifull teaches start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), based on the controller determining that a parking start condition has become satisfied, the parking start condition being a condition which is satisfied when both a first condition and a second condition are satisfied, wherein the first condition is satisfied when a user request is performed (Fig. 3 label 20 where auto hold being active is selected by the user. Para [0009] “an active autohold mode toggled by the autohold selector”) and the second condition is satisfied when the vehicle stops (fig 3 label 23, which shows the velocity of the vehicle has to be zero);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim to incorporate the teachings of Pursifull to apply a stop brake control after bring the car to a stop and after user input because starting a stop brake control, e.g. a brake hold, when the user brings the vehicle to stop allows the user to release the brake pedal reducing fatigue (Pursifull para [0004], “When the vehicle brakes to a stop (with the feature active) and the driver releases the brake pedal, brake pressure is automatically held to keep the 

Regarding Claim 2, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Kim further teaches wherein the controller is further programmed to: 
Control the display device to display, with the parking area image, a consent operation reception image which the driver selects when the driver consents to park the vehicle in the parking area (para [0140] “the display unit 180 may provide a graphic user interface for allowing the user to set the automatic parking function, such as a screen for setting a target parking space, by displaying a graphic image of an empty parking space on a vehicle surroundings image”), based on the controller determining that the parking request operation has been performed (para [0167-168] “Specifically, the parking assistance apparatus 100 may initiate an automatic parking mode when a vehicle arrives at a destination or in response to a user input. When the automatic parking mode is initiated, the sensor unit 155 of the parking assistance apparatus 100 senses vehicle surroundings and searches for an available parking space. In this case, the processor 170 may perform control such that the display unit 180 generates an around view image by converting an image generated by photographing the vehicle surroundings into a top view image and displays the generated around view image.”); and 
Determine that the parking consent operation is performed based on the consent operation reception image being selected (para [0158] “determines one of founded available parking spaces as a target parking space T through user settings or automatic settings. Next, the parking assistance apparatus 100 designs a parking path P for directing the vehicle from a current position of the vehicle to the target parking space T and automatically controls the drive unit 750 of the vehicle (see FIG. 27) such that the vehicle follows the parking path P, thus providing the automatic parking function for automatically parking the vehicle in the target parking space T.” after the user selects the target space  after the first condition of the parking start condition was determined to be satisfied (para [0167-168] “Specifically, the parking assistance apparatus 100 may initiate an automatic parking mode when a vehicle arrives at a destination or in response to a user input.”).

Imai further teaches Determine that the parking consent operation is performed based on the consent operation reception input has been selected after the parking start condition was determined to be satisfied (Path generation, Fig. 9 s206, only started after user uses parking start input,  Fig 9 S200, and stops the vehicle, Fig 9 S205).

Regarding Claim 3, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Kim further teaches, wherein the controller is further programmed to determine that the parking consent operation has been performed based on an operation amount of a brake pedal of the vehicle changing from a value greater than a threshold operation amount to a value equal to or smaller than the threshold operation amount, the threshold operation amount being equal to an operation amount of the brake pedal corresponding to threshold brake force smaller than the stop brake force (para [0190] “the processor 170 may automatically control the steering of the vehicle such that the vehicle follows the parking path P when the vehicle moves as the brake operation input is reduced or released. That is, the processor 170 may resume the automatic parking function.” By reducing/ releasing the brake the parking is allowed, e.g. consent given, to continue. Where releasing the brake where the vehicle is able to move would be intrinsically a brake force greater then the stop brake force since the vehicle starts moving.).

Regarding Claim 4, Imai in view of Kim and Pursifull teaches The parking support device according to claim 1. Imai further teaches, further comprising a parking request operation reception button to be pressed by the driver when the driver requests the automatic parking control (para [0023] “The control device 100a is connected to a steering device 102, a drive device 103, and a braking device 104 of the vehicle, and is also connected to an external environment recognition device 101, a sound generation device 105, a display device 106, and an automatic parking button 107 that are provided to the vehicle.”), wherein the controller is further programmed to: 
determine that the parking request operation has been pressed based on the parking request operation reception button being pressed before the parking start condition is satisfied (Fig. 9 label S200 where the parking button is actuated before the parking process steps can begin); and 
determine that the parking consent operation has been performed based on the parking request operation reception button being pressed after the parking start condition was determined to be satisfied (Fig. 9 label S208 where the parking button is actuated again after the vehicle has stopped label S205 and after the parking start condition was satisfied label S200. After label S208 the vehicle continues on to automatically park indicating that the parking button actuation gave consent).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Kim et al. (US 20180043905 A1, hereinafter known as Kim), Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull), Lavoie (US 9283960 B1, hereinafter known as Lavoie 2016), and Lavoie (US 20170072947 A1, hereinafter known as Lavoie 2017).
Lavoie 2016 and Lavoie 2017 where cited in a previous office action

The parking support device according to claim 1. Pursifull further teaches start the stop brake control based on the controller determining that a leaving start condition has been satisfied (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), the leaving start condition being satisfied based on both the second condition (fig 3 label 23, which shows the velocity of the vehicle has to be zero) and a third condition are satisfied, the third condition being a condition which is satisfied once driver input has been performed (Fig. 3 label 20 where auto hold being active is selected by the user. Para [0009] “an active autohold mode toggled by the autohold selector”)
Imai in view of Kim and Pursifull does not teach control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area, based on the controller determining that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed; the leaving request operation 

However, Lavoie 2016 teaches wherein the controller is further programmed to: 
determine a leaving direction in which the vehicle leaves the parking area (column 4 “When a path is clear and no objects are detected in the lane of traffic adjacent the parallel parking spot, the vehicle can begin to exit the parking space while as indicated by the arrow and shown in FIG. 3”), based on the controller determining that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed (Column 4 “First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.”); 
start in a stopped state after the leaving start condition has been satisfied, the leaving start condition being satisfied based on both the second condition (column 4“At 108, the processor 12 outputs a signal to instruct the driver to depress the brake pedal and engage the forward (“DRIVE” or “D”) gear, if not already done so.” Indicating the vehicle must be stopped before the automatic assist can proceed) and a third condition are satisfied, the third condition being a condition which is satisfied once the leaving request operation has been performed (First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.); and 
finish the stop brake control and start the automatic leaving control such that the vehicle leaves the parking area in the leaving direction, based on the controller determining that a leaving consent operation representing that the driver consents that the vehicle leaves the parking area in the leaving direction has been performed after the leaving start condition had been satisfied (column 4 “It can be at this moment that the POA session can begin. As described throughout this disclosure, during the POA session the processor will receive signals from various sensors and/or cameras, and output .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim and Pursifull to incorporate the teachings of Lavoie 2016 to because automatically controlling a vehicle to leave a parking space increases comfort and safety (Lavoie 2016 column 1 “The autopark system aims to enhance the comfort associated with driving in constrained environments where much attention and experience is required to steer the vehicle. The park-in and park-out maneuvers are achieved by a coordinated and automated control of the steering angle and speed. Furthermore, sensors and cameras can detect objects (such as other vehicles) in the outside environment; the coordinated and automated control of the vehicle can take into account the sensed presence and location of these objects during the park-in and park-out events to ensure collision-free motion within the available space.”)

Imai in view of Kim, Pursifull, and Lavoie 2016 does not teach control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area.

However, Lavoie 2017 teaches control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area (para [0022] “The HMI 52 is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Kim, Pursifull, and Lavoie 2016 to incorporate the teachings of Lavoie 2017 to display a leaving direction image in which the vehicle leaves the parking area because displaying the leaving direction image increases safety by notifying the driver of potential collisions (para [0023] “the vehicle 10, and the displayed path of travel 12 appears on the HMI 52 display in a manner to warn the driver of the inadequate clearance, e.g., in red, in flashing text, images, and/or graphics, and/or some other manner”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20180194344 A1) teaches para [0017] “In some examples, attenuation and reflection of the ultrasonic signal very near to the vehicle 100 can create a blind zone near the outer edges of the vehicle (e.g., within approximately 15 centimeters distance from the device). As described above, a desirable behavior for collision avoidance can be to stop the vehicle and pause, halt, or end the autonomous parking maneuver when an object is detected the ultrasonic sensor (or camera, or other suitable sensor). As described above, a user (e.g., the driver, vehicle owner, and/or another third party) can, in some examples, command the vehicle to resume the autonomous parking maneuver from the pause point after verifying that the path is clear. In some examples, the vehicle can be stopped and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./              Examiner, Art Unit 3668                                                                                                                                                                                          

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668